                    UNITED STATES DISTRICT COURT
                   RA WESTERN DISTRICT or WISLOISId
      Ouentre.11 E. wiiliams,               ease, Alb. M-C,V-106.0
             v,

 ,Dane_ Fcsei E/ etL)

                                    oF Apte.eLl

     Mot Ged is CtiveA 411.0.4 t. 46 Plekivka atottntrell E. wili4adss appeal
 item 1feil stc...6s ou.r oc appeals car 4LG S6ve4i% Ciraa from 46.
461 JudjmEA tAtredi            thts tit+iun on J ane, N,


                                          or Janx       ôàJ1 ifl iia."6aul
             fltc/ on IL 171-1) eity

                        c2aaxilrele 4, 1.0 Zit/7'Kr
                        aLterAmii
                        nocti
                                    Lot* ievev) S
                              e aarrid
                                  j      Ztr.; 4";On +71L(J; I      t
                           J tkrt        LAJ      S.36 -34/
  •
